Title: John Quincy Adams to Abigail Adams, 19 September 1792
From: Adams, John Quincy
To: Adams, Abigail


Dear Madam.
Boston Septr: 19. 1792.
I wrote to my brother Thomas more than a fortnight ago, respecting the warrant, & requesting him to see it forwarded— But whether from an apprehension on his part of an additional delay, or from what other cause I know not, he has not done it, and last Evening in answer to my Letter I received from him one urging very strongly the necessity of his having an order to receive the money.— Two lines from my father six weeks ago, might have prevented all the perplexity.— I enclose a Letter from Thomas to him, wherein I suppose he states his necessities himself— In that to me dated the 10th: he says “I cannot wait more than a fortnight longer.” Will you please to request my father to write an order of only two lines, addressed to the officer at the treasury who pays the money; if I knew who it was I would send you one ready written. it will be I presume sufficient to say. Sir— Please to pay Mr: T. B. A. the sum of —— dollars on my account & his receipt, shall be your discharge.— And pray send it to town to-morrow by all means, that it may go by the next post.
I enclose also, a Letter to you from my Sister; the seal of which I took the Liberty to break.— I find with pleasure they were all well; which did not clearly appear, by her letter to me, which I sent you yesterday.
It will be best I believe to empower Thomas to receive all the money due at the treasury, and to direct him to send forward bills to you, after deducting the sum which he must have. Or perhaps it will be better to direct him to take an order upon General Lincoln from the treasury, for so much, as is to come to you, and to receive the rest himself.— It is a science to obtain money from thence, through all the offices and formalities that are made essential; and as I am wholly ignorant, of the usual proceeding I have not been able to do the business for you.— But pray, let not the order be delayed an hour longer.

Thomas wishes also for directions, with respect to engaging lodgings for my father this winter: and he wishes they may be very precise and minute— You will be so kind as to give him all proper information upon that head.
I sent your Letter to Salem, last week; but have not yet received an answer.
Your’s affectionately.
J. Q. Adams.
